DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/29/2021 with respect to claim 1 have been fully considered but they are not persuasive. 
Pezzimenti teaches the garment comprises an exterior panel 310, a middle panel 320, and an interior panel 344 forming a chamber 130 filled with fill 330, such as down or synthetic fibers (paras 0064-0065, see fig. 3 of Pezzimenti). Although Weening does teach the pile weaves have extra loop or yarn ends projecting from the surface, one skilled in the art would understand merely providing extra loops or yarn ends does not providing the increased level of insulative protection provided by a filled layer, such as down or synthetic fibers, and is therefore not unnecessary.
Applicant’s arguments, filed 6/29/2021, with respect to the rejection of claim 17 have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made. With respect to “a first insulating layer arranged in the first woven area [and] a second insulating layer arranged in the third woven area” and that “the third yarn weight per unit length is at least twice as large as the first yarn weight per unit length,” Weening does teach a first zone and a second zone can differ in one or more attributes and a third zone is adjacent to each, but different from the first and second zones (para 0043). Specifically, a comparison of a given attribute used in one zone type compared with another zone type is numerically measurable to show at least a 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, 125%, 150%, 200%, 250%, 300%, 400%, 500%, 600%, 700% 800%, 900%, 1000%, 5000%, 10,000% or greater relative difference (para 0043). Weening further teaches the density of yarns and/or type of yarns (structure and/or materials) used in different areas may be different (paras 0048-0050), including differences in denier (para 0074); for purposes of providing . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first insulating layer and the second insulation layer of Claims 1, 6, and 17 must be shown or the features canceled from the claims. Paragraph 0093 of Applicant’s disclosure states these layers are not shown. However, these recited elements are features that must be shown in the drawings. Further, no new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0233904 A1 to Weening (hereinafter “Weening”) in view of US 2017/0099898 A1 to Pezzimenti (hereinafter “Pezzimenti”). 
	For claim 1, Weening discloses an article of apparel (abstract) comprising: 
a first woven area (Z1), wherein the first woven area comprises a first weaving density and a first yarn weight per unit length (paras 0029-0043).

	Weening does not specifically disclose: wherein a first insulating layer is sealed within the first woven area.  
	However, attention is directed to Pezzimenti teaching an analogous garment (Abstract of Pezzimenti). Specifically, Pezzimenti teaches the garment comprises an exterior panel 310, a middle panel 320, and an interior panel 344 forming a chamber 130 filled with fill 330, such as down or synthetic fibers (paras 0064-0065, see fig. 3 of Pezzimenti). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the woven areas of Weening would be modified to comprise an insulating layer sealed within the woven areas for purposes of providing the wearer included insulative properties protection against environments, as taught by Pezzimenti. Although Weening does teach the pile weaves have extra loop or yarn ends projecting from the surface, one skilled in the art would understand merely providing extra loops or yarn ends does not providing the increased level of insulative protection provided by a filled layer, such as down or synthetic fibers, and is therefore not unnecessary. 
	The modified Weening continues to teach: 
a second woven area arranged adjacent to the first woven area (ZT, fig. 2), wherein the second woven area comprises a second weaving density and a second yarn weight per unit length (see figs. 3a-3c); and 
a third woven area (Z2) arranged adjacent to the second woven area (Z2 fig. 2), wherein the third woven area comprises a third weaving density and a third yarn weight per unit length (see figs. 3a-3c)
wherein a second insulating layer is sealed within the third woven area (see discussion of Pezzimenti above wherein it would have been obvious to one of ordinary skill to modified the third woven area to comprise an insulating layer sealed within the area);
wherein the second weaving density in the second woven area changes gradually from the first weaving density to the third weaving density (see figs. 3a-3c) 
wherein the second yarn weight per unit length in the second woven area changes gradually from the first yarn weight per unit length to the third yarn weight per unit length (see figs. 3a-3c). 

	For claim 2, the modified Weening teaches the article of apparel according to claim 1, wherein the first woven area, the second woven area, and the third woven area are connected by weaving and are part of one unitary woven fabric (see fig. 2a and associated description). 

For claim 3, the modified Weening teaches the article of apparel according to claim 1, wherein: the first woven area comprises a first air permeability; the second woven area comprises a second air permeability; the third woven area comprises a third air permeability; and  Application No. 16/3 75,402wherein the second air permeability in the second woven area changes gradually from the first air permeability to the third air permeability (para 0050). 

For claim 4, the modified Weening teaches the article of apparel according to claim 1, wherein: the first weaving density is a first weft density; the second weaving density is a second weft density; the third weaving density is a third weft density; and the second weft density in the second woven area changes gradually from the first weft density to the third weft density (see paras 0082-0086). 

For claim 6, the modified Weening does teach the article of apparel according to claim 1, wherein the first insulating layer comprises a synthetic filling and the second insulating layer comprises down feathers (see para 0008 of Pezzimenti). 

For claim 7, the modified Weening does not specifically disclose the article of apparel according to claim 4, wherein the third weft density is at least twice as large as the first weft density.  
	However, Weening does teach a first zone and a second zone can differ in one or more attributes and a third zone is adjacent to each, but different from the first and second zones (para 0043). Specifically, a comparison of a given attribute used in one zone type compared with another zone type is numerically measurable to show at least a 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, 125%, 150%, 200%, 250%, 300%, 400%, 500%, 600%, 700% 800%, 900%, 1000%, 5000%, 10,000% or greater relative difference (para 0043). Weening further teaches the density of yarns and/or type of yarns (structure and/or materials) used in different areas may be different (paras 0048-0050), including differences in denier (para 0074); for purposes of providing the wearer a specific attribute for a given zone, such as durability, breathability, elasticity, comfort, insulation, waterproofness, flame retardancy, or visual effect (paras 0030-0042). Therefore, Weening discloses the general conditions of the claims invention. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the third weft density is at least twice as large as the first weft density, since the claimed values are merely an optimum or workable range, and one skilled in the art would be motivated to provide a garment with different density yarns for the benefits taught above. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05). 

	For claim 8, the modified Weening does not specifically disclose the article of apparel according to claim 1, wherein the third yarn weight per unit length is at least twice as large as the first yarn weight per unit length. 
However, similar to the discussion for claim 7, weening does teach a first zone and a second zone can differ in one or more attributes and a third zone is adjacent to each, but different from the first and second zones (para 0043). Specifically, a comparison of a given attribute used in one zone type compared with another zone type is numerically measurable to show at least a 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, 125%, 150%, 200%, 250%, 300%, 400%, 500%, 600%, 700% 800%, 900%, 1000%, 5000%, 10,000% or greater relative difference (para 0043). Weening further teaches the density of yarns and/or type of yarns (structure and/or materials) used in different areas may be different (paras 0048-0050), including differences in denier (para 0074); for purposes of providing the wearer a specific attribute for a given zone, such as durability, breathability, elasticity, comfort, insulation, waterproofness, flame retardancy, or visual effect (paras 0030-0042). Therefore, Weening discloses the general conditions of the claims invention. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the third yarn weight per unit length is at least twice as large as the first yarn weight per unit length, since the claimed values are merely an optimum or workable range, and one skilled in the art would be motivated to provide a garment with different density yarns for the benefits taught above. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05). 

For claim 9, the modified Weening does not specifically disclose the article of apparel according to claim 3, wherein the first air permeability is at least twice as large as the third air permeability. 
However, similar to the discussion for claim 7, weening does teach a first zone and a second zone can differ in one or more attributes and a third zone is adjacent to each, but different from the first and second zones (para 0043). Specifically, a comparison of a given attribute used in one zone type compared with another zone type is numerically measurable to show at least a 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, 125%, 150%, 200%, 250%, 300%, 400%, 500%, 600%, 700% 800%, 900%, 1000%, 5000%, 10,000% or greater relative difference (para 0043). Weening further teaches the density of yarns and/or type of yarns (structure and/or materials) used in different areas may be different (paras 0048-0050), including differences in denier (para 0074); for purposes of providing the wearer a specific attribute for a given zone, such as durability, breathability, elasticity, comfort, insulation, waterproofness, flame retardancy, or visual effect (paras 0030-0042). Therefore, Weening discloses the general conditions of the claims invention. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the first air permeability is at least twice as large as the third air permeability since the claimed values are merely an optimum or workable range, and one skilled in the art would be motivated to provide a garment with different density yarns for the benefits taught above. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05). 

For claim 10, the modified Weening does teach the article of apparel according to claim 1, wherein the article of apparel is a jacket, a shirt, a jersey, a swim suit or a vest (fig. 1).

For claim 11, the modified Weening does teach the article of apparel according to claim 10, wherein the third woven area is arranged in a kidney area (fig. 1). 

For claim 12, the modified Weening does teach the article of apparel according to claim 10, wherein the third woven area is arranged in a chest area (fig. 1). 

For claim 13, the modified Weening does teach the article of apparel according to claim 10, wherein the first woven area is arranged in an upper back area (fig. 1). 

For claim 14, the modified Weening does teach the article of apparel according to claim 10, wherein the first woven area is arranged in a lower front area (fig. 1). 

For claim 15, the modified Weening does teach the article of apparel according to claim 1, further comprising at least one yarn, which comprises a meltable component (para 0089). 

For claim 16, the modified Weening does teach the article of apparel according to claim 1, wherein the first woven area comprises a yarn of a first material; the third woven area comprises a yarn of a third material; and wherein the first material is different to the third material (paras 0048-0052, 0080,0086, and 0089). 

For claim 17, the modified Weening does teach an article of apparel, comprising: 
a first woven area (z1), wherein the first woven area comprises a first weaving density and a first yarn weight per unit length (paras 0029-0043).
Weening does not specifically disclose: wherein a first insulating layer is arranged in the first woven area and wherein the first insulating layer comprises a synthetic filling. 
However, attention is directed to Pezzimenti teaching an analogous garment (Abstract of Pezzimenti). Specifically, Pezzimenti teaches the garment comprises an exterior panel 310, a middle panel 320, and an interior panel 344 forming a chamber 130 filled with fill 330, such as down or synthetic fibers (paras 0064-0065, see fig. 3 of Pezzimenti). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the woven areas of Weening would be modified to comprise an insulating layer sealed within a first insulating layer is arranged in the first woven area and wherein the first insulating layer comprises a synthetic filling for purposes of providing the wearer included insulative properties protection against environments, as taught by Pezzimenti. Although Weening does teach the pile weaves have extra loop or yarn ends projecting from the surface, one skilled in the art would understand merely providing extra loops or yarn ends does not providing the increased level of insulative protection provided by a filled layer, such as down or synthetic fibers, and is therefore not unnecessary. 
The modified Weening continues to teach: 
a second woven area arranged adjacent to the first woven area (ZT, fig. 2), wherein the second woven area comprises a second weaving density and a second yarn weight per unit length (see figs. 3a-3c); and - 5 -GRETTON et al. Application No. 16/375,402
a third woven area (Z2) arranged adjacent to the second woven area (fig. 2), 
wherein the third woven area comprises a third weaving density and a third yarn weight per unit length (see figs. 3a-3c), 
wherein a second insulating layer is arranged in the third woven area, wherein the second insulting layer comprises down feathers (see discussion of Pezzimenti above wherein it would have been obvious to one of ordinary skill to modified a third woven area to comprise an insulating layer, such as down, sealed within the area)
wherein the second weaving density in the second woven area changes gradually from the first weaving density to the third weaving density (see figs. 3a-3c), and/or 
wherein the second yarn weight per unit length in the second woven area changes gradually from the first yarn weight per unit length to the third yarn weight per unit length (see figs. 3a-3c). 
	The modified Weening does not specifically disclose wherein the third yarn weight per unit length is at least twice as large as the first yarn weight per unit length. 
However, similar to the discussion for claim 7, weening does teach a first zone and a second zone can differ in one or more attributes and a third zone is adjacent to each, but different from the first and second zones (para 0043). Specifically, a comparison of a given attribute used in one zone type compared with another zone type is numerically measurable to show at least a 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, 125%, 150%, 200%, 250%, 300%, 400%, 500%, 600%, 700% 800%, 900%, 1000%, 5000%, 10,000% or greater relative difference (para 0043). Weening further teaches the density of yarns and/or type of yarns (structure and/or materials) used in different areas may be different (paras 0048-0050), including differences in denier (para 0074); for purposes of providing the wearer a specific attribute for a given zone, such as durability, breathability, elasticity, comfort, insulation, waterproofness, flame retardancy, or visual effect (paras 0030-0042). Therefore, Weening discloses the general conditions of the claims invention. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the third yarn weight per unit length is at least twice as large as the first yarn weight per unit length since the claimed values are merely an optimum or workable range, and one skilled in the art would be motivated to provide a garment with different density yarns for the benefits taught above. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732